                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

ANTEZ D. BARNES,
    Plaintiff,

vs.                                         Case No.: 3:16cv192/LAC/EMT

ALLAN HO, et al.,
     Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated September 4, 2018 (ECF No. 55). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation and the objections thereto,

I have determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     Defendants’ Motion for Summary Judgment (ECF No. 48) is

GRANTED.
                                                                             Page 2 of 2

       3.     The clerk is directed to enter judgment accordingly and close the file.

       DONE AND ORDERED this 6th day of December, 2018.



                                   s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:16cv192/LAC/EMT
